61 So.2d 181 (1952)
HOWARD
v.
SHARLIN.
Supreme Court of Florida, Special Division B.
October 17, 1952.
Rehearing Denied November 20, 1952.
J. Tom Watson, Tampa, Fred Pine and Garland M. Budd, Miami, for appellant.
Alexander S. Gordon and Nelan Sweet, Miami, for appellee.
ROBERTS, Justice.
This is an appeal from a judgment in favor of plaintiff-appellee entered in a suit filed by him to recover damages for the alleged conversion to his own use by defendant-appellant of the lead keel of the schooner "Genessee." The principal issues in the proceedings below were (1) the title of the plaintiff and (2) whether the vessel had been abandoned by the plaintiff and his predecessors in title.
The testimony on these issues was voluminous, and no useful purpose would be served in here relating it. From our examination thereof, we have concluded that, regardless of the status of plaintiff's title, the evidence showed conclusively that there was an abandonment of the vessel "Genessee" and that she was a derelict at the time the defendant undertook to salvage the lead from her keel. See Creevy v. Breedlove, 12 La. Ann. 745; 48 Am.Jur., Shipping, Sec. 647, page 451. In such circumstances, the right to the possession and control of the vessel was in the defendant. See 47 Am.Jur., Salvage, Sec. 28, page 278.
It was, therefore, error to deny the defendant's motion for a directed verdict, *182 and the judgment for the plaintiff should be and it is hereby reversed and the cause remanded with directions to enter a verdict for defendant.
Reversed and remanded with directions.
SEBRING, C.J., and ROBERTS and MATHEWS, JJ., and REVELS, Associate Justice, concur.